DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to the application filed on February 04, 2021
Claims 1-17 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP 2017/0290028), in view of Lee et al. (USP: 2019/0313379).

As per Claim 1 Lee teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control, RRC, message including a scheduling request (SR) configuration corresponding to logical channels (LCHs) (Paragraph 0168 An RRC message including "logical Channel (LCH)SR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured), wherein the SR configuration (Paragraph 0189, 0200 the SR prohibit indication includes Group SR-Prohibit Timer); 
(Paragraph0186 which is identified by a Destination Identifier, or iv) a set of logical channels with the Group Index which is mapped to a same Group Identifier, e.g., Logical Channel Group ID can be used as the Group Index. ); and 
in case that the SR prohibit timer for the SR configuration is not running (Paragraph 0203 Group SR-prohibit Timer is not running.), transmitting, to the base station, an SR for the one of the LCHs based on the SR configuration (Paragraph 0167 available for transmission for a logical channel (LCH) for which logical channel SR). 
However Lee does not explicitly disclose wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs
 Lee teaches wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs (Paragraph 0098, 0114 An SR prohibit timer and SR masking for the any one logical channel can be configured. When UE assistance information including the packet size is configured to be reported for the logical channel (or all logical channels associated with PPPP), the SL prohibit timer (logicalChannelSR-ProhibitTimer) or the SR masking (logicalChannelSR-Mask) may be configured for the corresponding logical channel without an explicit signaling from the eNB.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs as taught by (See Lee Paragraph 0099). 

As per Claim 2 Lee-Lee teaches the method of claim 1, further comprising: comparing a priority of the LCH with a priority of another the one of the LCHs associated with the SR configuration in which data is already present (Paragraph 0155, 0175 when data arrive for a logical channel which has higher priority). 

As per Claim 3 Lee-Lee teaches the method of claim 2, wherein the SR for the one of the LCHs is transmitted based on the priority of the first LCH being higher than the priority of the second other LCH (Paragraph 0155 Arrival of data with higher priority than currently in the transmission buffer that is, data in a logical-channel group with higher priority ). 

As per Claim 4 Lee –Lee teaches the method of claim 1, wherein the RRC message further includes: Configuration for initiating a regular buffer status report (BSR) transmission procedure regardless of priority (Paragraph 0014 the UE considers that Buffer Status Report (BSR) triggered in the first ProSe group does not trigger an SR), wherein the one of the LCHs satisfies a condition based on the configuration, and the condition includes at least one of (Paragraph 0017; triggering a sidelink BSR for the first ProSe group indicated by the SR resume indication when a sidelink BSR trigger condition is met; and triggering a SR.): an LCH for initiating the BSR transmission procedure regardless of priority, an SR configuration for initiating the BSR (Paragraph  0160, 0161, 0189  For the Buffer Status reporting procedure (BSR), the UE may consider all radio bearers which are not suspended and may consider radio bearers which are suspended. A Buffer Status Report (BSR) may be triggered if any of the following events occur either the data belongs to a logical channel with higher priority than the priorities of the logical channels). 

As per Claim 5 Lee -Leeteaches the method of claim 1, wherein the SR prohibit timer is a timer configured per SR configuration (Paragraph 0200 As mentioned above, the SR prohibit indication includes Group SR-Prohibit Timer). 

As per Claim 6 Lee –Lee teaches the method of claim 1, further comprising: initiating the SR prohibit timer based on the SR being transmitted to the base station (Paragraph 0167 available for transmission for a logical channel for which logical channel SR).

As per Claim 7 Lee-Lee teaches the method of claim 1, further comprising: in case that a value of a counter for a SR transmission reaches a maximum number for the SR transmission (Paragraph 0148 If an SR is triggered and there is no other SR pending, the UE may set the SR_COUNTER to 0. ), releasing a physical uplink control channel, PUCCH, sounding reference signal, SRS, downlink assignments and uplink grants, wherein the maximum number for the SR transmission is configured for the SR configuration (Paragraph 0151 if SR_COUNTER, the UE may notify RRC to release PUCCH/SRS for all serving cells, clear any configured downlink assignments and uplink grants, and initiate a Random Access procedure on the PCell and cancel all pending SRs. ). 

As per Claim 8 Lee teaches a method performed by a base station in a wireless communication system, the method comprising:
 transmitting, to a terminal, a radio resource control, RRC, message including a scheduling request (SR) configuration corresponding to logical channels (LCHs) (Paragraph 0168 An RRC message including "logical Channel (LCH)SR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured), wherein an SR prohibit timer is configured for the SR configuration (Paragraph 0203 Group SR-prohibit Timer is not running.); and 
receiving, from the terminal, an SR for one of the LCHs based on the SR configuration(Paragraph 0167 available for transmission for a logical channel(LCH) for which logical channel SR).
However Lee does not explicitly disclose wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs
 Lee teaches wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs (Paragraph 0098, 0114 An SR prohibit timer and SR masking for the any one logical channel can be configured. When UE assistance information including the packet size is configured to be reported for the logical channel (or all logical channels associated with PPPP), the SL prohibit timer (logicalChannelSR-ProhibitTimer) or the SR masking (logicalChannelSR-Mask) may be configured for the corresponding logical channel without an explicit signaling from the eNB.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs as taught by Lee for reliability, to ensure that the priority information for the logical channel from the LCID included in the UE assistance information.. (See Lee Paragraph 0099). 


As per Claim 9 Lee-Lee teaches the method of claim 8, wherein the SR for the LCHs is received based on data having occurred in the LCHs (Paragraph 0155, 0175 when data arrive for a logical channel which has higher priority).

As per Claim 10 Lee –Lee teaches the method of claim 9, wherein the SR for the  one of the LCHs is received based on a priority of the one of the LCHs being higher than a (Paragraph 0155, 0175 when data arrive for a logical channel which has higher priority). 

As per Claim 11 Lee-Lee teaches the method of claim 8, wherein the RRC message further includes configuration for initiating a regular buffer status report (BSR) transmission procedure regardless of priority(Paragraph 0014 the UE considers that Buffer Status Report (BSR) triggered in the first ProSe group does not trigger an SR), wherein the one of the LCHs satisfies a condition based on the configuration, and the condition includes at least one of(Paragraph 0017; triggering a sidelink BSR for the first ProSe group indicated by the SR resume indication when a sidelink BSR trigger condition is met; and triggering a SR.): an LCH for initiating the BSR transmission procedure regardless of priority, an SR configuration for initiating the BSR transmission procedure regardless of priority, numerology for initiating the BSR transmission procedure, a transmission time interval (TTI) for initiating the BSR transmission procedure, or a resource for initiating the BSR transmission procedure(Paragraph  0160, 0161, 0189  For the Buffer Status reporting procedure (BSR), the UE may consider all radio bearers which are not suspended and may consider radio bearers which are suspended. A Buffer Status Report (BSR) may be triggered if any of the following events occur either the data belongs to a logical channel with higher priority than the priorities of the logical channels). 


a transceiver (Paragraph 0071  is electrically connected with the transceiver); and
 a controller coupled with the transceiver and configured to control to: 
control the transceiver to receive, from a base station, indicating radio resource control, RRC, message including a scheduling request (SR) configuration corresponding logical channels (LCHs) (Paragraph 0168 An RRC message including "logical Channel (LCH)SR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured), wherein an SR prohibit timer is configured for the SR configuration(Paragraph 0189, 0200 the SR prohibit indication includes Group SR-Prohibit Timer), identify that data has occurred in one of the LCHs (Paragraph0186 which is identified by a Destination Identifier, or iv) a set of logical channels with the Group Index which is mapped to a same Group Identifier, e.g., Logical Channel Group ID can be used as the Group Index), and 
in case that the SR prohibit timer for the SR configuration is not running(Paragraph 0203 Group SR-prohibit Timer is not running.), control the transceiver to transmit, to the base station, an SR for the one of the LCHs based on the SR configuration (Paragraph 0167 available for transmission for a logical channel (LCH) for which logical channel SR). 
However Lee does not explicitly disclose wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs
 Lee teaches wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs (Paragraph 0098, 0114 An SR prohibit timer and SR masking for the any one logical channel can be configured. When UE assistance information including the packet size is configured to be reported for the logical channel (or all logical channels associated with PPPP), the SL prohibit timer (logicalChannelSR-ProhibitTimer) or the SR masking (logicalChannelSR-Mask) may be configured for the corresponding logical channel without an explicit signaling from the eNB.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs as taught by Lee for reliability, to ensure that the priority information for the logical channel from the LCID included in the UE assistance information.. (See Lee Paragraph 0099). 

As per Claim 13 Lee-Lee teaches the terminal of claim 12, wherein the controller is further configured to: compare a priority of the one of the LCHs with a priority of another LCH associated with the SR configuration in which data is already present, control the transceiver to transmit the SR for the one of the LCHs based on the priority of the one of the  LCHs being higher than the priority of the other LCH(Paragraph 0155 Arrival of data with higher priority than currently in the transmission buffer that is, data in a logical-channel group with higher priority ). 

(Paragraph 0200 As mentioned above, the SR prohibit indication includes Group SR-Prohibit Timer).  

As per Claim 15 Lee-Lee teaches the terminal of claim 12, wherein the controller is further configured control to: in case that a value of a counter for a SR transmission reaches a maximum number for the SR transmission (Paragraph 0148 If an SR is triggered and there is no other SR pending, the UE may set the SR_COUNTER to 0. ), release a physical uplink control channel, PUCCH, sounding reference signal, SRS, downlink assignments and uplink grants, wherein the maximum number for the SR transmission is configured for the SR configuration (Paragraph 0151 if SR_COUNTER, the UE may notify RRC to release PUCCH/SRS for all serving cells, clear any configured downlink assignments and uplink grants, and initiate a Random Access procedure on the PCell and cancel all pending SRs. ). 


a transceiver (Paragraph 0071  is electrically connected with the transceiver );  and 
a controller coupled with the transceiver and configured to control to: 
control the transceiver to transmit, to a terminal, a radio resource control, RRC, message including a scheduling request (SR) configuration corresponding logical channels (LCHs) (Paragraph 0168 An RRC message including "logical Channel (LCH)SR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured), wherein an SR prohibit timer is configured for the SR configuration(Paragraph 0189, 0200 the SR prohibit indication includes Group SR-Prohibit Timer), and control the transceiver to receive, from the terminal, an SR for one of the LCHs based on the SR configuration(Paragraph 0186 which is identified by a Destination Identifier, or iv) a set of logical channels with the Group Index which is mapped to a same Group Identifier, e.g., Logical Channel Group ID can be used as the Group Index).
However Lee does not explicitly disclose wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs
 Lee teaches wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs (Paragraph 0098, 0114 An SR prohibit timer and SR masking for the any one logical channel can be configured. When UE assistance information including the packet size is configured to be reported for the logical channel (or all logical channels associated with PPPP), the SL prohibit timer (logicalChannelSR-ProhibitTimer) or the SR masking (logicalChannelSR-Mask) may be configured for the corresponding logical channel without an explicit signaling from the eNB.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the SR configuration includes a configuration of an SR prohibit timer for the LCHs as taught by Lee for reliability, to ensure that the priority information for the logical channel from the LCID included in the UE assistance information.. (See Lee Paragraph 0099). 

As per Claim 17 Lee – Lee teaches the base station of claim 16, wherein the SR for the one of the LCHs is received based on data having occurred in the one of the LCHs (Paragraph 0155, 0175 when data arrive for a logical channel which has higher priority).

Response to Argument(s)
Applicant's argument(s) filed on February 04, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468